Citation Nr: 1729068	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for coronary artery disease, status post bypass grafting. 

3.  Entitlement to service connection for neuropathy with left arm pain secondary to the service connected cervical strain. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for right ankle tendonopathy. 

8.  Entitlement to service connection for a lumbar spine disability to include as secondary to the service connected left ankle tendinopathy.

9.  Entitlement to left lower extremity sciatica to include as secondary to a lumbar spine disability.

10.  Entitlement to an initial rating higher than 10 percent for left ankle tendonopathy. 

11.  Entitlement to an initial rating higher than 10 percent for left shoulder disability status post clavicle fracture. 

12.  Entitlement to an initial rating higher than 10 percent for cervical spine strain.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1981 to April 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

The Veteran was afforded a Travel Board hearing in February 2017.  A transcript of the hearing is of record.  

The Board further notes that, in a May 2017 rating decision, the AOJ denied an evaluation higher than 30 percent for pain disorder.  In July 2017, the Veteran submitted a timely Notice of Disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The Board finally observes that, after the AOJ's last adjudication of the service connection claims for diabetes mellitus and left arm neuropathy, additional evidence has been added to the record.  However, none of this evidence is pertinent to the dispositive issues for these claims.  As such, waiver of AOJ review in the first instance is not necessary. 

The issues of entitlement to service connection for coronary artery disease, hearing loss, tinnitus and hypertension; entitlement to an initial rating higher than 10 percent for left ankle tendonopathy, entitlement to an initial rating higher than 10 percent for left shoulder disability status post clavicle fracture, entitlement to an initial rating higher than 10 percent for cervical spine strain; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ .

FINDINGS OF FACT

1.  A lumbar spine disability is as likely as not attributable to service.  

2.  Right ankle tendonopathy is as likely as not attributable to service.  

3.  Left lower extremity sciatica is as likely as not secondary to the lumbar spine disability.   

4.  Diabetes mellitus type II was not manifest in service, it was not manifest to a compensable degree within one year of separation from active duty, and is not otherwise attributable to active service.

5.  Neuropathy with left arm pain was not manifest in service, peripheral neuropathy was not manifest to a compensable degree within one year of separation from active duty, and is not otherwise attributable to active service and/or a service-connected disability. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for right ankle tendonopathy are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for left lower extremity sciatica are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Diabetes mellitus type II was not incurred in or aggravated by service and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  Neuropathy with left arm pain was not incurred in or aggravated by service and it may not be presumed to have been so incurred nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

A review of the record does not disclose that the Veteran and his representative has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a lumbar spine disability, left lower extremity sciatica, diabetes mellitus, neuropathy with left arm pain and right ankle tendonopathy.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis and diabetes mellitus, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Initially, the Board finds in favor of the claims for service connection for a lumbar spine disability, left lower extremity sciatica and right ankle tendonopathy.  To that end, the Veteran has presented testimony that during service he suffered a foot injury and that he has had foot problems since that time.  He is service connected for the left ankle and claims that when he was in basic training he had problems with and received treatment for both ankles.  Although the focus was mostly on his left ankle, he claims he had problems with his right ankle during and after service.  The Veteran has also presented testimony that he was treated twice in service in 1981 for back pain but that he "really noticed it after the motorcycle accident."  

Service treatment records show that the Veteran reported low back pain for three days in October 1981.  Lumbar strain was assessed.  In November 1981, he was seen for complaints of continued back pain.  Low back syndrome was assessed.  Service treatment records show that in June 1982 the Veteran fell off his motorcycle.  In November 1987, the Veteran reported a history of foot trouble and recurrent back pain.  Swollen painful ankles- after running-no sequelae and low back pain chronic possibly due to weight was documented by the examiner at that time.  Examination at that time also revealed normal spine.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a lumbar spine disability, right ankle and left lower extremity sciatica.  To that end, service treatment records show complaints and treatment for the ankle and lumbar spine.  The Veteran has also presented lay evidence of continued problems with his ankles and lumbar spine since separation.  He is competent to report spine and ankle problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds no evidence impeaching the Veteran's description of the in-service events and, thus, the Board accepts as true that the events occurred as reported by the Veteran.  

The Board is mindful that in June 2012 the VA examiner found that the Veteran's lumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The VA examiner reasoned that the Veteran came on active duty in July 1981.  He complained of sudden back pain in October 1981 and was diagnosed with a back strain.  It was also noted that in November 1981 "he presented with c/o chronic low back pain, denies trauma.  hx of back dislocation but vague about when injury occurred."  The VA examiner expressed that an individual does not have chronic back pain if it happens just one month after the initial presentation.  He felt that such was more representative of a preexisting condition which he withheld on his entrance into the military.  The examiner further commented that the Veteran additionally contributes his low back pain to history of a motorcycle accident.  There is no documentation, however, he stated that there was any issue with his low back as a result of the injury.  He stated that the Veteran was seen for a multitude of complaints and it would make him suspect that if he was having back issues he would have declared it.  

The VA examiner further found that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left ankle disability.  The VA examiner reasoned that the Veteran claims that his altered gait is causing his low back pain but examination at that time and examination in 2009 failed to show an altered gait.  

The August 2014 VA examiner also opined that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left ankle disability.  He reasoned that the Veteran demonstrated normal strength with normal range of motion during the examination and with observing his gait there was no alteration which would cause a lumbar spine impairment.  

In February 2017, however, Dr. D opined that it was as likely as not that the Veteran's current back difficulties are a result of the Veteran's motorcycle accident which occurred while in service and has caused problems continuously up to the present time.  Dr. D commented that the Veteran has continually sought treatment for his back pain since the accident except when he could not afford to do so.  

In March 2013, Dr. A also expressed that he evaluated the Veteran's claims file.  He noted that while the Veteran was in basic training he injured both of his ankles running.  Dr. A stated that the Veteran's left ankle is currently service-connected at 10 percent disabling but that the Veteran has continued to have pain in both of his ankles since service.  He pointed out that the Veteran's separation history showed "swollen painful ankles after running-no sequelae."  He viewed this as evidence that the Veteran developed a right ankle condition in service which was aggravated by running and other physical duties.  In his expert opinion, he concluded that it was at least as likely as not that the Veteran's right ankle condition/tendonopathy was a result of injuries that occurred during the time he served in the US Army as evidenced by his separation history.  

Although the Veteran's lumbar spine and right ankle disabilities were not formally diagnosed in service, his statements in conjunction with the service treatment records and opinions from Dr. A and Dr. D place the evidence at least in equipoise.  The Board also finds the evidence from Dr. D and the June 2012 VA examination establishes that the Veteran's left lower extremity sciatica is more likely than not secondary to the lumbar spine.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, the claims for service connection for a lumbar spine disability, right ankle and left lower extremity sciatica are granted.  

After review of the record, however, the Board finds against the claims for service connection for diabetes mellitus and left arm neuropathy.  To that end, service treatment records are negative for complaints, symptoms, findings, or diagnoses for diabetes mellitus and/or left arm neuropathy.  Diabetes mellitus and peripheral neuropathy was also not compensably disabling within a year of separation from active duty.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any medical opinion linking his diabetes mellitus and/or left arm neuropathy to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.

With regard to the Veteran's claim that his neuropathy of the left arm is secondary to his service-connected cervical spine and/or left shoulder disability, the Board also finds against this claim.  To that end, the October 2009 VA examiner found that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was not caused by or a result of his cervical spine and/or shoulder condition.  Rather, he opined that his peripheral neuropathy was secondary to his diabetes mellitus type II.  There are no opinions to the contrary.  As the Board has determined that service connection for diabetes mellitus is not warranted, service connection for neuropathy with left arm pain which has been found to be secondary to diabetes mellitus must also be denied.   

In so finding, the Board recognizes the Veteran's personal belief that his in-service evaluation for weight gain as well as episodes of dizziness and fainting spells represented the onset of his diabetes mellitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The third prong, requiring that the evidence of record "indicate" that "a disability, or persistent or recurrent symptoms of a disability, 'may be associated with the claimant's . . . service,'" establishes a "low threshold."  McLendon, 20 Vet. App. at 83.  "The types of evidence that 'indicate' that a current disability 'may be associated' with military service include ... medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  Id.

Notably, a claimant's "conclusory generalized statement" that his or her current disability is related to service is insufficient to trigger VA's duty to provide a medical examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The Federal Circuit explained, "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of  medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

Here, the Board finds no competent evidence suggesting that the Veteran's evaluation for weight gain as well as episodes of dizziness and fainting spells during service represented a combination of manifestations sufficient to identify the onset of diabetes mellitus in service nor is there competent evidence suggesting that he has manifested recurrent symptoms of diabetes mellitus since service.  As such, the Board finds that the low threshold for obtaining medical examination and/or opinion has not been met for the diabetes claim.  Additionally, the Board finds insufficient evidence of continuity of symptomatology of diabetes mellitus since service to warrant application of 38 C.F.R. § 3.303(b).  

As for the neuropathy claim, an October 2009 VA examiner conclusively diagnosed peripheral neuropathy secondary to diabetes mellitus.  The Veteran's personal opinion that his neuropathy is secondary to his service-connected disabilities is greatly outweighed by the October 2009 VA examiner, who has greater training and expertise than the Veteran in diagnosing the nature and etiology of a neurologic disorder.  Nonetheless, the Board has remanded his cervical spine claim which includes an evaluation for any neurologic deficits.

In sum, the most probative evidence of record is against showing that the Veteran's diabetes mellitus and neuropathy with left arm pain are related to service.  In making this decision the Board notes that although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his diabetes mellitus and neuropathy of the left arm falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for right ankle tendonopathy is granted.  

Entitlement to service connection for a lumbar spine disability is granted.  

Entitlement to left lower extremity sciatica as secondary to the lumbar spine disability is granted.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for neuropathy with left arm pain secondary to the service connected cervical strain is denied.  


REMAND

The Veteran appeals the denial of service connection for coronary artery disease and hypertension.  He has testified that he complained of chest pain during service.  He described pain and tightness in the center of his chest during that time.  

Service treatment records show that during the February 1981 entrance examination the Veteran reported a history of shortness of breath, high or low blood pressure, and pain or pressure in the chest.  There was a notation of "high blood" no medication taken.  In September 1981, the Veteran was seen for complaints of chest pain.  During the November 1987 separation examination, he again reported a history of high or low blood pressure and shortness of breath.  Shortness of breath and pain in chest possible heartburn- no sequelae was documented by the examiner at that time.  There was also a notation indicating negative for hypertension.  

The Veteran claims that his hypertension and heart problems started in service and have continued since that time.  The Veteran has not been afforded a VA examination in relation to his claims.  In light of the in service complaints and lay statements of record, the Board finds that a remand is warranted so that the Veteran can be afforded an examination to determine the etiology of his disabilities.  

The Veteran also appeals the denial of service connection for a bilateral hearing loss disability and tinnitus.  He argues that during service he was an ammunition specialist, generator mechanic and refueling specialist, and as a result he had ear trauma resulting in hearing loss and tinnitus.  Although the Veteran was afforded a VA examination in relation to his claim in August 2014, the Board finds that another examination is warranted.  

To that end, during the August 2014 VA examination, the VA examiner found that the Veteran had a right ear hearing loss disability that preexisted service but was not aggravated by service.  The VA examiner reasoned that when comparing the 1981 enlistment exam and the November 1987 separation examination, the Veteran's hearing was essentially unchanged.  For the same reason, the VA examiner opined that the Veteran's left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  It was further found that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  The examiner further added that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  He explained that occupational noise exposure was more likely the cause of most of the damage occurred as the Veteran worked in a mattress factory for over twenty years.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Although the Veteran's right ear revealed 30 decibels at 6000 Hertz during the February 1981 enlistment examination, the Board cannot conclude that a preexisting right ear disability is shown in accordance with VA regulations.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that hearing loss found on entrance exam did not rebut presumption of soundness as audiometric criteria must meet 38 C.F.R. § 3.385 definition of disability in order to be found to have been "noted" upon service entry.  As the record is unclear as to why a preexisting right ear hearing disability has been identified by the VA examiner, the Board finds that an addendum opinion is warranted for clarification.  

As the VA examiner has also found that tinnitus is known to be a symptom associated with hearing loss, the Board finds that the issue of entitlement to service connection for tinnitus is inextricably intertwined with the claim for service connection for hearing loss and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

The Veteran appeals the denial of an initial rating higher than 10 percent for left ankle tendonopathy, an initial rating higher than 10 percent for left shoulder disability status post clavicle fracture and an initial rating higher than 10 percent for cervical spine strain.  In relation to his claims, the Veteran was afforded VA examinations in October 2009 and August 2014.  

While the Veteran was last examined in August 2014, the Board finds that another examination is needed.  To that end, since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

At present, the medical evidence of record to include the October 2009 and August 2014 VA examinations does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervical spine, left shoulder and left ankle disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

Lastly, the law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

The Veteran claims that his service-connected disabilities prevent him from maintaining substantially gainful employment.  In light of the objective evidence of record and the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  An opinion has not been obtained to determine what impact, if any, the Veteran's service-connected disabilities either singly or cumulatively have on his ability to maintain employment.  As such, a remand for such an opinion is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2017.

2.  Obtain an addendum opinion from the August 2014 VA examiner (or a similarly situated examiner). regarding the Veteran's hearing loss disability.  Access to VBMS must be made available to the examiner for review.  

Per caselaw, the VA examiner must accept that the Veteran is presumed to have entered service without a hearing loss disability in either ear.  The examiner is requested to provide opinion as to whether the Veteran currently manifests left and/or right ear hearing loss disability and, if so, whether it is at least as likely as not that such disability had its onset in service or is otherwise related to service, including noise exposure.  The rationale for all opinions expressed must be provided.  If additional examination is warranted, such an examination must be scheduled in accordance with applicable procedures.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his coronary artery disease and hypertension.  Access to VBMS must be made available to the examiner for review.  As to hypertension and each and every heart disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disability and hypertension had its onset in service or is causally related to service.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected cervical spine, left shoulder and left ankle disabilities.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the cervical spine, shoulder and ankle, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.

Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing in the following areas: 
    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

The examiner should also identify all neurologic manifestations of the service-connected cervical spine disability, if any.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

5.  Schedule the Veteran for a VA examination to determine the impact his service-connected disabilities of panic disorder, left shoulder, left ankle and cervical spine - either singly or cumulatively - have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed in terms of the capacity to perform sedentary and physical occupations.  

A complete rationale for all opinions should be provided.

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


